*257In July, 1852, the Superior Court entered judgment, that the defendants recover their costs, to be levied de bonis intestatis.
In January, 1853, this judgment is opened and amended, so that the costs be levied de bonis propriis.
A court may at any time render or amend a judgment nune pro tunc. But this power is confined to cases where the record discloses, that the entry on the minutes does not correctly give what was the judgment of the court.
If there is no record evidence, to show that the judgment was different from the one entered, the latter must stand as the judgment until reversed.
And although a court may thus at any time make the entry conform to what was the judgment rendered, it will not be permitted, after the lapse of a term, to open upon motion, and render a new judgment. Such a practice is too loose, and would give rise to too much uncertainty.
Judgment reversed.